THE THIRTEENTH COURT OF APPEALS

                                          13-21-00202-CV


                       SELEDONIO CONDE AND ALL OCCUPANTS
                                       v.
                          MANUEL GUADALUPE MARROQUIN


                                   On Appeal from the
                   County Court at Law No. 5 of Nueces County, Texas
                       Trial Court Cause No. 2021CCV-60332-5


                                           JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. No costs are assessed, as appellants filed

an affidavit of inability to pay costs.

       We further order this decision certified below for observance.

November 23, 2021